344 U.S. 1 (1952)
BROWN ET AL.
v.
BOARD OF EDUCATION OF TOPEKA ET AL.
No. 8.
Supreme Court of United States.
October 8, 1952.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS.[*]*2 Robert L. Carter, Thurgood Marshall, Spottswood W. Robinson, III, George E. C. Hayes, George M. Johnson, William R. Ming, Jr., James M. Nabrit, Jr. and Frank D. Reeves for appellants. Oliver W. Hill was also with them on the brief in No. 191.
T. C. Callison, Attorney General of South Carolina, John W. Davis, Robert McC. Figg, Jr. and William R. Meagher for appellees in No. 101.
J. Lindsay Almond, Jr., Attorney General, and Henry T. Wickham, Assistant Attorney General, for the State of Virginia, and T. Justin Moore, Archibald G. Robertson and John W. Riely for the Prince Edward County School Board et al., appellees in No. 191.
PER CURIAM.
In two appeals now pending, No. 8, Brown et al. v. Board of Education of Topeka et al., and No. 101, Briggs et al. v. Elliott et al., the appellants challenge, respectively, the constitutionally of a statute of Kansas, and a statute and the Constitution of South Carolina, which provide for segregation in the schools of these states. Appellants allege that segregation is, per se, a violation of the Fourteenth Amendment. Argument in these cases has heretofore been set for the week of October 13, 1952.
In No. 191, Davis et al. v. County School Board of Prince Edward County et al., the appellants have filed a statement of jurisdiction raising the same issue in respect to a statute and the Constitution of Virginia. Appellees in the Davis case have called attention to the similarity between it and the Briggs and Brown cases; by motion *3 they have asked the Court to take necessary action to have all three cases argued together.
This Court takes judicial notice of a fourth case, which is pending in the United States Court of Appeals for the District of Columbia Circuit, Bolling et al. v. Sharpe et al., No. 11,018 on that court's docket. In that case, the appellants challenge the appellees' refusal to admit certain Negro appellants to a segregated white school in the District of Columbia; they allege that appellees have taken such action pursuant to certain Acts of Congress; they allege that such action is a violation of the Fifth Amendment of the Constitution.
The Court is of the opinion that the nature of the issue posed in those appeals now before the Court involving the Fourteenth Amendment, and also the effect of any decision which it may render in those cases, are such that it would be well to consider, simultaneously, the constitutional issue posed in the case of Bolling et al. v. Sharpe et al.
To the end that arguments may be heard together in all four of these cases, the Court will continue the Brown and Briggs cases on its docket. Probable jurisdiction is noted in Davis et al. v. County School Board of Prince Edward County et al. Arguments will be heard in these three cases at the first argument session in December.
The Court will entertain a petition for certiorari in the case of Bolling et al. v. Sharpe et al., 28 U.S. C. §§ 1254 (1), 2101 (e), which if presented and granted will afford opportunity for argument of the case immediately following the arguments in the three appeals now pending.
It is so ordered.
MR. JUSTICE DOUGLAS dissents from postponing argument and decision in the three cases presently here for Bolling et al. v. Sharpe et al., in the United States Court of Appeals for the District of Columbia Circuit.
NOTES
[*]  Together with No. 101, Briggs et al. v. Elliott et al., Members of Board of Trustees of School District #22, on appeal from the United States District Court for the Eastern District of South Carolina; and No. 191, Davis et al. v. County School Board of Prince Edward County et al., on appeal from the United States District Court for the Eastern District of Virginia.